PER CURIAM.
Appellant, a minor, sought to recover from his mother’s insurer under the uninsured motorist provisions of a policy covering a motor vehicle of the mother other than the one involved in the accident. The policy covering the mother’s vehicle involved in the accident contained an exclusion from coverage for children of the insured. We are without authority to abandon the parental immunity doctrine as an affirmative defense in litigation involving automobile accidents which result in injured children seeking payment from their parents’ automobile insurance policies as requested by appellant. See Ard v. Ard, 414 So.2d 1066 (Fla.1982), Allstate Insurance Co. v. Boynton, 486 So.2d 552 (Fla. 1986) and Hoffman v. Jones, 280 So.2d 431 (Fla.1973).
AFFIRMED.
SMITH, JOANOS and BARFIELD, JJ., concur.